Citation Nr: 0118722	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-07 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to primary service connection 
for an acquired psychiatric disorder.

2.  Entitlement to primary service connection for an acquired 
psychiatric disorder based on a de novo review of the record.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel




INTRODUCTION

The veteran had active military service from February 7, 
1955, to March 10, 1955.

By rating decision of January 1968, the RO denied service 
connection for an acquired psychiatric disorder characterized 
as a "nervous disorder."  The veteran was notified of the 
rating action by letter in February 1968; he did not appeal 
and the January 1968 rating decision became final.  The 
veteran attempted to reopen his claim in 1997; a September 
1997 rating decision found that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder.  The 
veteran filed a notice of disagreement but did not 
subsequently perfect his appeal and the September 1997 rating 
action became final with regard to that issue.

This matter now comes before the Board on appeal from a 
February 2000 rating decision in which the RO found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to primary service connection for an 
acquired psychiatric disorder.  The veteran appealed and 
requested a hearing before a member of the Board in 
Washington, D.C.  The veteran subsequently canceled his 
hearing scheduled in June 2001.

Based on correspondence from the veteran, the RO has 
addressed entitlement to service connection for an acquired 
psychiatric disorder on both a primary and secondary basis in 
the March 2001 supplemental statement of the case (SSOC).  
However, it does not appear to the Board that any rating 
decision was ever issued by the RO on entitlement to 
secondary service connection for an acquired psychiatric 
disorder.  As such, the issue of entitlement to secondary 
service connection for an acquired psychiatric disorder is 
referred to the RO for appropriate action and consideration 
in the first instance.

The Board also points out that the veteran submitted a claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD) in April 1997 which 


was denied by the RO in a September 1997 rating action.  The 
veteran appealed the denial of service connection for PTSD 
and a statement of the case (SOC) was issued.  In his 
November 1997 substantive appeal to the Board, the veteran 
withdrew his appeal regarding entitlement to service 
connection for PTSD.  As such, the issues identified on the 
title page of this decision are concerned with an acquired 
psychiatric disorder other than PTSD.


FINDINGS OF FACT

1.  In a September 1997 rating decision , the RO found that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder characterized as a "nervous disorder;" 
the veteran did not appeal and the September 1997 RO decision 
became final.

2.  Evidence submitted since the September 1997 RO decision 
pertaining to service connection for an acquired psychiatric 
disorder is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The September 1997 RO decision that found no new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).

2.  Additional evidence pertaining to an acquired psychiatric 
disorder associated with the claims file since the September 
1997 RO decision is new and material and that claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a nervous disorder was denied by the 
RO in a January 1968 decision.  Thereafter, the veteran 
attempted to reopen his claim in 1997; the RO denied the 
claim to reopen in a September 1997 rating decision.  The 
veteran did not submit a timely substantive appeal on that 
issue and the September 1997 rating decision became final.  
The evidence of record at the time of the original denial in 
January 1968 included service medical records showing that 
the veteran was hospitalized after only nine days of service 
for treatment of a skin disorder.  The veteran indicated 
during his hospitalization that he had been treated prior to 
his period of military service for tremors.  While 
hospitalized, a psychiatrist concluded that emotional factors 
were important to the manifestation of the veteran's skin 
disorder and the veteran was recommended for a medical 
separation from the military.  Post-service treatment records 
included records of private hospitalization for schizophrenic 
reaction, chronic, undifferentiated, in January 1966.  A 
notation in the records of that hospitalization reported that 
it was the fourth psychiatric hospitalization since March 
1965.  The RO denied service connection for a nervous 
disorder on the basis that the disorder existed prior to 
service and was not shown to have been aggravated by the 
veteran's period of military service.

Where there is a prior final decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is presented.  38 U.S.C.A. § 5108.  When a claimant seeks to 
reopen a final decision based on new and material evidence, 
the Board must first determine whether the evidence received 
since the last final disallowance of the claim is new and 
material under 38 C.F.R. § 3.156(a) (2000).

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Finally, the 
credibility of new evidence is presumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the 
Board that had refused, after having considered newly 
presented evidence, to reopen a previously disallowed claim 
because of a lack of new and material evidence.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

Medical evidence submitted since the September 1997 RO 
decision which found no new and material evidence to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder includes VA outpatient 
treatment records pertaining to anxiety and schizophrenia.

An August 1998 statement from Erwin Bacmeister, M.D., noted 
that the veteran had been followed at the Perry Point, 
Maryland VA Medical Center (VAMC) for treatment of a skin 
disorder and a severe generalized anxiety disorder.  Dr. 
Bacmeister stated that the veteran's condition was aggravated 
during the brief time that he served in the Army.

In January 2000, the veteran was seen for a VA psychiatric 
examination.  The diagnosis was anxiety disorder, not 
otherwise specified, and dysthymia.

As the evidence to reopen must merely "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision", 
Hodge, 155 F.3d at 1363, the Board finds that the new 
evidence, particularly the letter from Dr. Bacmeister, bears 
directly and substantially on the question of service 
connection for an acquired psychiatric disorder.  The 
evidence at the time of the prior final decision did not 
establish that a pre-service psychiatric disorder had been 
aggravated by the veteran's military service.  Insofar as the 
evidence associated with the claims folder since the 
September 1997 RO decision includes a private medical opinion 
that the veteran's anxiety disorder increased in severity as 
a result of his military service, this is sufficient to 
present a more complete picture of the circumstances 
surrounding the veteran's condition.  Accordingly, as new and 
material evidence has been submitted, the claim of 
entitlement to primary service connection for an acquired 
psychiatric disorder is reopened.


ORDER

New and material evidence to reopen the claim of entitlement 
to primary service connection for an acquired psychiatric 
disorder has been submitted; to this extent the appeal is 
granted.


REMAND

In light of the Board's conclusion that the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened, the claim must be reviewed on a de novo 
basis.  In order to ensure that the veteran's procedural 
rights are protected so far as his being given adequate 
notice and opportunity to present argument and evidence on 
the issue involving his acquired psychiatric disorder, a 
remand of the case to the RO is indicated.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  Service connection may also be granted when a pre-
existing injury or disease has increased in severity during 
service.  38 U.S.C.A. § 1153 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.306 (2000).

The one-year presumption regarding service incurrence of a 
psychosis does not apply in this case because the veteran had 
less than 90 days of active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger 
VA's duty to assist (thus superceding the decision in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. 
Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The veteran's currently assembled service medical records 
show that he reported a history of treatment for a nervous 
condition and tremors.  The service medical records make no 
specific reference to pre-service treatment for a psychiatric 
disorder, as such.  

The Board finds that a VA examination and opinion are 
warranted to determine the etiology of the veteran's acquired 
psychiatric disorder, to include whether such disorder pre-
existed service and, if so, whether it increased in severity 
as a result of service, or whether an acquired psychiatric 
disorder had its onset in service.

As noted above, an August 1998 statement from Dr. Bacmeister 
indicated that the veteran was in treatment for both a 
generalized anxiety disorder and a skin disorder.  Dr. 
Bacmeister further commented that the veteran's condition was 
aggravated during the brief time that he was in the military.

As the record is currently developed, there is evidence of a 
diagnosed acquired psychiatric disorder.  There is a medical 
opinion of record which appears to suggest that an acquired 
psychiatric disorder is linked to service, though it is 
unclear whether the opinion is based on a conclusion that the 
veteran's psychiatric disorder was incurred in service or 
that a pre-service psychiatric disorder underwent an increase 
in severity during the veteran's military service.

In the absence of a medical opinion which directly addresses 
these questions, and in light of the recently enacted 
provisions of the Veterans Claims Assistance Act of 2000, the 
Board finds it appropriate to remand this case for further 
action.  Specifically, the veteran should be afforded an 
appropriate VA examination to determine the nature and 
etiology of any current acquired psychiatric disorder, and to 
obtain a medical opinion as to the relationship between such 
acquired psychiatric disorder and the veteran's military 
service.  This should include consideration of whether any 
pre-service acquired psychiatric disorder underwent an 
increase in severity during the veteran's military service.  
The veteran is hereby notified that failure to report for any 
scheduled examination, without good cause, could result in 
the denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.

In addition, prior to having the veteran undergo any VA 
examination, the RO should obtain and associate with the 
record all outstanding pertinent medical records, to 
specifically include medical records from any VA facilities.  
The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain 
pertinent medical records from any other source(s) or 
facility(ies) identified by the veteran.

The case is REMANDED to the RO for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
pertinent medical records pertaining to 
an acquired psychiatric disorder which 
have not already been associated with the 
claims folder.

2.  Thereafter, the RO should schedule 
the veteran for an appropriate VA 
psychiatric examination.  The examination 
report must indicate that a review of the 
claims folder was accomplished.  
Following examination and review of the 
claims folder, the VA examiner should 
express an opinion as to whether any 
current acquired psychiatric disorder 
clearly and unmistakably pre-existed 
service.  If the examiner concludes that 
the veteran's current acquired 
psychiatric disorder clearly and 
unmistakably pre-existed his military 
service, he/she should also express an 
opinion as to whether it is at least as 
likely as not that such pre-service 
psychiatric disorder underwent an 
increase in severity during service.  If 
the examiner determines that the 
veteran's current acquired psychiatric 
disorder did not clearly and unmistakably 
preexist service, he/she should express 
an opinion as to whether it is at least 
as likely as not that such psychiatric 
disorder developed during service or is 
otherwise related to service.  The VA 
examiner should address the private 
medical opinion from Dr. Bacmeister which 
appears to link the veteran's current 
acquired psychiatric disorder to his 
military service.  

3.  Thereafter, the RO should re-evaluate 
the veteran's claim of entitlement to 
service connection for an acquired 
psychiatric disorder on the merits, in 
light of all applicable evidence of 
record and all pertinent legal authority, 
to include the recently amended/added 
statutory provisions pertaining to VA's 
duties to assist/notify a claimant.

4.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate SSOC and given the 
opportunity to respond within the 
applicable time frame before the claims 
file is returned to the Board for further 
review.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and to comply with recently 
enacted legislation.  The veteran need take no action until 
otherwise notified, but he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 



